Citation Nr: 1829704	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  08-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating for compensation purposes due to individual unemployability caused by service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970 and from September 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The Board previously remanded the appeal in March 2017 for further development.  In light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998);  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to TDIU as a result of the functional impact his service-connected disabilities have on his ability to gain gainful employment.

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  For the purpose of those percentage requirements, the following will be treated as a single disability:  (1) Disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, (2) Disabilities resulting from common etiology or single accident, (3) Disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2017).  At all times during the appellate period, the Veteran met the schedular eligibility requirements because his orthopedic disabilities are considered a single disability for the purposes of 38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has established service connection for degenerative arthritis with intervertebral disc syndrome, rated 20 percent; tinnitus, rated 10 percent; a right hip disability, rated 10 percent, and separately 0 percent; a left hip disability, rated 10 percent, and separately 10 percent; a right knee disability, rated 10 percent; a left ankle disability, rated 10 percent; a right ankle disability, rated 10 percent; bilateral hearing loss, rated 10 percent; allergic rhinitis, rated 10 percent; left sciatic radiculopathy, rated 10 percent; reactive airway disease with history of bronchitis and pneumonia, rated 10 percent; a right knee baker's cyst, rated 0 percent; irritable bowel syndrome, rated 0 percent; hemorrhoids, rated 0 percent; left inguinal herniorrhaphy, rated 0 percent; a left knee disability, rated 0 percent; and chronic maxillary sinusitis, rated 0 percent.  The Veteran's combined service-connected disability rating is 80 percent, with the musculoskeletal disabilities combining to a total of at least 40 percent using the bilateral factor.  Therefore, the Veteran meets the minimum schedular requirements for eligibility to individual unemployability. 

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in October 2015, the Veteran indicated that the disabilities of hypertension, sciatic nerve pain, severe hearing loss, hip pain, and prostate conditions prevented him from securing substantially gainful employment. The Board notes that hypertension and the prostate conditions are not service-connected.

In a June 2017 VA back examination, the examiner opined that the Veteran's service-connected back disability would cause difficulty with normal work participation due to problems with ambulation and weight-bearing.  The examiner noted that the Veteran was able to participate in limited work activities which specifically aimed to reduce or eliminate the need to stand or ambulate for prolonged periods.  The examiner state the Veteran was able to perform light duty while taking caution to engage in proper movements and use of the back.  The Veteran should also be allowed to get up often to relieve any pressure of prolonged sitting and should limit lifting large amounts of weight due to his back.

In a June 2017 VA knee and leg examination, the examiner opined that the Veteran's service-connected knee disabilities would cause difficulty with normal work participation due to problems with ambulation and weight-bearing.

In a June 2017 VA hip examination, the examiner opined that the Veteran's service-connected hip disabilities would cause functional limitations associated with typical occupational tasks due to pain experienced on ambulation and bearing weight.

In a June 2017 VA ankle examination, the examiner opined that the Veteran's service-connected knee disabilities would cause functional limitations associated with typical occupational tasks due to pain experienced on ambulation and bearing weight.

In a June 2017 VA audiology examination, the examiner opined that the Veteran's service-connected bilateral hearing loss and tinnitus would impact the Veteran's ability to work.  More specifically, it would cause problems with employment which involved auditory communication with others.  Alternate forms of communication such as written, would improve success.  The degree of hearing loss measured would impact the ability to hear and understand speech, particularly in the presence of background noise.  The examiner stated that, "This veteran can be expected to have severe difficulty communicating in most listening environments."

The Board finds that the Veteran's service-connected knee, hip, back, ankle, and hearing loss disabilities combine to make the Veteran unable to secure or follow a substantially gainful occupation.  The June 2017 VA examiner noted that the non service-connected hypertension and prostate conditions did not impact the Veteran's ability to function in an occupational setting.  The June 2017 VA examinations indicate that the Veteran will have a hard time communicating in most listening environments, will not be able to lift, and will have problems standing or sitting for prolonged periods of time.  These are all characteristics of functions that will be required in most job settings, that the Veteran is shown to have consistent difficulty performing..

Accordingly, the Board finds that the criteria for TDIU are met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).







	ORDER	

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


